Citation Nr: 1711251	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-25 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right hand disability. 

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from March 1971 to July 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In January 2014, the Veteran and his spouse testified before a hearing officer at the RO.  A transcript of the hearing is associated with the claims file. 

The Board remanded the case for further action by the originating agency in April 2015 and June 2016.  The case has now returned to the Board for further appellate action.

When the appeal was previously before the Board, the issues on appeal included entitlement to service connection for a psychiatric disability.  Service connection for a nightmare disorder was awarded in a September 2016 rating decision with an initial 30 percent evaluation assigned effective September 10, 2007.  The grant of service connection for a nightmare disorder represents a full award of the benefits sought on appeal and the claim for entitlement to service connection for a psychiatric disorder is no longer before the Board.


FINDINGS OF FACT

1.  A chronic right hand disability was not present in service or until years thereafter and is not etiologically related to any incident of active duty service.

2.  A chronic right knee disability did not clearly and unmistakably exist prior to active duty service.

3.  A chronic right knee disability was not present in service or until years thereafter and is not etiologically related to any incident of active duty service.

CONCLUSIONS OF LAW

1.  A right hand disability was not incurred in or aggravated by active service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  A chronic right knee disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also complied with the remand instructions of the Board.  In response to the April 2015 and June 2016 remands, updated records of the Veteran's VA treatment were obtained and added to the claims file and VA examinations were provided in September 2015 and August 2016.  Attempts were also made to obtain the Veteran's records from the Social Security Administration (SSA).  In July 2016, SSA informed VA that the records associated with the Veteran's award of SSA benefits in January 1988 were destroyed and unavailable.  Similarly, additional efforts were made to obtain the Veteran's complete service treatment and personnel records.  In July 2016, the National Personnel Records Center (NPRC) located additional service records which are now part of the record before the Board.  Unfortunately, the record of a May 24, 1974 orthopedic surgery consultation referenced by the VA examiners is not included in the claims file and was not located by the NPRC.  The Board finds that VA has made all possible efforts to obtain the Veteran's complete service treatment records and further attempts to obtain the May 1974 service treatment record are futile and only serve to further delay the claim.  

As the Veteran's service records are incomplete, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As such, the Board has interpreted the available service records in the light most favorable to the Veteran, accepts the VA examiners' description of the missing May 1974 orthopedic consultation record, and has resolved all doubt in the Veteran's favor where appropriate, to include regarding the presence of a right hand injury during active duty.  

Additionally, the September 2015 and August 2016 VA examinations provided in response to the Board's remands are also adequate.  The VA examiners physically examined the Veteran and issued medical opinions addressing the nature and etiology of the  claimed right knee and right hand disabilities.  The August 2016 VA examiner's medical opinion was also rendered with consideration of the evidence outlined by the Board in the June 2016 remand; specifically, that the Veteran did not have a right knee disability when he entered active duty, the examiner should accept as fact the description of the May 24, 1974 service treatment record provided by the September 2008 VA examiner, the examiner should also accept as fact the separation examination correctly referred to the right knee, and the examiner should consider the Veteran's allegations of a chronic right knee disability since service.  With respect to the last remand instruction, the August 2016 specifically accepted the Veteran's reports of right knee pain since leaving military service, but found the contents of the service records and the nature of the Veteran's diagnosed disability established the current right knee condition was not related to service.  Although the examiner ultimately provided an opinion against the service connection claim, the Board finds that the examiner complied with the June 2016 remand instructions and properly considered the items identified by the Board.  

After completing the above development, the claims were readjudicated in a September 2016 supplemental statement of the case (SSOC).  Therefore, VA has complied with the Board's remand instructions and the duties to notify and assist. 
Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Right Hand Disability

The Veteran contends that service connection is warranted for a right hand disability as it was incurred due to a right upper extremity injury during active service, or in the alternative, that he injured his cervical spine during service which resulted in right upper extremity neurological impairment.  

The record establishes a current disability.  VA Medical Center (VAMC) treatment records document degenerative arthritis of the right hand in a November 2007 X-ray report and cervical radiculopathy based on a May 2008 nerve conduction study.  These findings were confirmed upon VA examination in September 2015.  The Veteran was also most recently diagnosed with bilateral ulnar neuropathy with hand atrophy and clawing by a VAMC orthopedic surgeon and occupational therapist in October 2015 and January 2016, respectively.  

With respect to the second element of service connection, an in-service injury, the Veteran has reported multiple injuries during service as the cause of his right hand disability.  At the January 2014 hearing, the Veteran testified that he woke up one morning during service and his right hand was "all messed up."  He was unable to remember a precipitating injury and did not provide details as to the symptoms he experienced, but he did testify that his right hand hurt when he separated from active duty service.  The Veteran also reported during a September 2015 VA examination that he injured his neck during service when a speaker fell on him which caused neurological impairment to the right upper extremity.  Finally, in a September 2008 statement, the Veteran wrote that he injured his right hand in September 1972.  

Service treatment records only document one of the injuries reported by the Veteran.  In September 1972, the Veteran was treated for lacerations to the index and middle fingers of an unspecified hand.  The other incidents identified by the Veteran are not shown in the service treatment records; he did not report or receive any treatment specific to the right hand and while a speaker did fall on the Veteran in October 1973, treatment was limited to the left shoulder and a broken left clavicle.  There is no objective evidence that he incurred a neck injury or neurological damage to the right upper extremity during active duty.  Despite the lack of corroboration in the service records, the Veteran is competent to report injuries he incurred during service.  The Board will therefore resolve all doubt in his favor and find that he incurred an injury to his right hand during service. 
The Board will now turn to the third element of service connection, a nexus between the Veteran's current disability and the reported in-service injury.  In this case, service records do not indicate such a link.  As noted above, service records do not document any specific right hand injuries or chronic right hand disabilities.  The Veteran's upper extremities were normal at the May 1974 separation examination and he did not complain of any problems with his right hand or fingers on the accompanying report of medical history.  Thus, the contents of the Veteran's service records do not support his contentions regarding the incurrence of a chronic right hand condition during active duty service.  

Post-service treatment records also weigh against the claim for service connection.  VA and private medical records are negative for evidence of right hand symptoms until November 2007, more than 30 years after service, when the Veteran complained of right hand weakness for the last two years at the St. Louis VA Medical Center (VAMC).  X-rays showed degenerative joint disease of the right hand.  In May 2008, the Veteran also reported experiencing shooting pain down the right upper extremity from his neck and a nerve conduction study confirmed severe active right cervical radiculopathy.  The Veteran has continued to receive VA treatment for pain, weakness, and atrophy of the right hand and attributes his condition to a stroke in 2004 and/or an incident when he incurred a head injury while intoxicated.  Post-service treatment records therefore do not indicate the presence of a right hand disability until several decades after military service.  The Board considers the absence of treatment for decades following service as one factor in finding that there is not a link between the currently diagnosed disability and his service.

The record also does not establish the presence of right hand arthritis until November 2007, when X-rays performed in conjunction with the Veteran's reports of hand pain and weakness at the VAMC demonstrated degenerative joint disease.  Service connection is possible on a presumptive basis for certain chronic diseases, such as arthritis, but only when the disease becomes manifest to a degree of 10 percent or more within one year from the date of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309.  Although the Veteran reports that he experienced the onset of pain in the upper extremities during service that has continued to the present day, given the more than 30 years that passed since his separation from service and the diagnosis of right hand arthritis, the Board cannot conclude that the disease was present to a compensable degree within a year from July 1974.  

The Board also finds there are no competent medical opinions in support of the claim.  The Veteran's treating physicians at the VAMC and the September 2015 VA examiner have provided medical opinions addressing the etiology of the Veteran's right hand disability that weigh against the claim.  VA treatment records show that the Veteran's treating providers, including a neurosurgeon in September 2008 and orthopedic surgeon in October 2015, link his hand symptoms to neurological impairment associated with ulnar neuropathy and a post-service stroke.  A similar finding was rendered by the September 2015 VA examiner.  After physically examining the Veteran and reviewing the complete claims file, including the service treatment records and the Veteran's reported history, the examiner concluded that the Veteran's right hand disability was not etiologically related to service.  The examiner found that the right hand arthritis was of recent onset and the Veteran's right hand symptoms of weakness, pain, and muscle atrophy were due to post-service events including a cerebrovascular accident (CVA) and cervical radiculopathy.  The VA examiner's medical opinion was accompanied by a thorough and full review of the lay and medical evidence in the record and is well-supported by a proper rationale.  It is therefore entitled to a great deal of probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Service connection is also possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's right hand arthritis is a chronic disease listed in 38 C.F.R. § 3.309(a) and the Board must therefore address whether his reports of continuous upper extremity pain since service are a sufficient basis for an award of service connection.  Additionally, while the diagnosed neurological impairment of the hand is not a chronic disease under 38 C.F.R. § 3.309(a), the Veteran's reports of continuous symptoms since service can still support this aspect of the claim under 38 C.F.R. § 3.303(d).

The history reported by the Veteran regarding the onset of his right hand disability and progression of symptoms is not entirely clear, but he appears to contend he experienced the onset of right hand pain during service that has continued to the present day.  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

In this case, the Board finds that the Veteran's reports of continuous right hand symptoms of pain and weakness since service are not credible in light of the contents of the service and post-service treatment record.  As noted above, service and post-service treatment records are negative for any injuries or complaints specific to the right hand.  The Veteran was treated for lacerations to two fingers in September 1972, but this injury is not consistent with his testimony at the January 2014 hearing when he stated he woke up one morning with an unspecified right hand problem without knowing the cause.  The Veteran's upper extremities were normal at the May 1974 separation examination and the Veteran did not report any history or problems with his right hand on the separation report of medical history.  There is also no documented treatment for right hand complaints until several decades after the Veteran's separation from active duty.  The contents of the medical records are therefore not consistent with the Veteran's lay reports of continuous symptoms of hand pain and weakness since service.  

The Board also finds that the Veteran's lay statements are inconsistent with each other.  The Veteran attributes his right hand disability to several different injuries, many of them occurring after service.  For example, in December 1984, the Veteran testified before the Board in connection with a pension claim and stated that he was involved in a motor vehicle accident in May 1983 which resulted in severe injuries to his back, as well as a neck strain and numbness and loss of grip in his right hand.  He reported these right hand symptoms were present ever since the motor vehicle accident.  Private treatment records dating from this time period are negative for right hand complaints and as discussed above, there are no documented right hand symptoms until November 2007.  Nevertheless, the Veteran credited a post-service May 1983 motor vehicle accident as the cause of his complaints.  Additionally, the Veteran has never reported an in-service etiology for his right hand problems to his treating physicians at the VA.  Instead, he has consistently reported experiencing  a CVA in approximately 2004 and the onset of right hand weakness at that time.   These statements are at odds with the history provided by the Veteran in support of his claim for VA benefits; he testified in January 2014 that he first experienced problems with his right hand during service and told the September 2015 VA examiner that his hand symptoms began after he injured his neck during active duty.  In short, the Veteran has provided differing accounts for the cause and onset of his disability with a distinct difference between those provided in the context of receiving contemporaneous medical care and those provided in pursuit of a claim for compensation.  Due to the inconsistency of the Veteran's reported history with the other lay and medical evidence of record, the Board finds his statements regarding continuous right hand symptoms since service are not credible. 

The Board has also considered the Veteran's statements connecting his current chronic right hand disability to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

In sum, while the Board finds a current disability and in-service injury are demonstrated, the evidence weighs against a finding of an in-service chronic disability related to the injury.  The post-service medical evidence of record also shows that the first evidence of a chronic right hand disability was many years after the Veteran's separation from active duty service.  In addition, the weight of the competent evidence, including the September 2015 VA medical opinion, is against a nexus between the current right hand disability and the Veteran's in-service injury.  The Board has considered the Veteran's reported continuity of symptomatology, but concludes that his statements are not credible.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2014).


Right Knee Disability

The Veteran contends that service connection is warranted for a right knee disability as it was injured during active duty service.  He testified in January 2014 that he hurt his knee playing football during active duty and has also reported injuring his right knee when he was struck by a taxicab in 1973.  

As a preliminary matter, the Board notes that there is some disagreement regarding the contents of the Veteran's service treatment records and whether they refer to treatment for an injury to the right or left knees.  On their face, the service records are inconsistent-they show that the Veteran received treatment for a left knee injury in May 1974 at which time he reported a pre-service football injury also to the left knee.  An X-ray of the left knee was performed and was normal.  VA examiners also describe the contents of a May 24, 1974 orthopedic surgery consultation focused on the left knee, though the actual record of this encounter is not available for inclusion in the claims file.  Additionally, the May 1974 separation examination report includes the notation "[t]rick right knee since 1969, present exam shows within normal limits."  Service records therefore include references to both the right and left knees.  The Veteran contends that the May 1974 treatment reports are in error and he was only treated for a right knee injury during active duty service.  The Board will resolve any doubt in favor of the Veteran and find that all references to the knee in the service records refer to the claimed right knee disability and not the left.  

The Board finds that the first element of service connection is met and the record clearly establishes a current disability as a chronic right knee strain was diagnosed by the September 2015 VA examiner.  VAMC treatment records and X-rays also document the residuals of a post-service gunshot wound to the Veteran's right leg and retained metallic fragments adjoining the right fibula.  The Veteran's treatment records contain regular complaints of pain, popping, and findings of patellar grinding in the right knee.  A current disability is therefore demonstrated.  

The Veteran contends that he injured his right knee while playing football during active duty service and/or that his right knee was injured when he was struck by a taxicab in 1973.  Service treatment records document the events described by the Veteran, if not the exact injuries, but the record also contains some evidence that a chronic right knee disability pre-existed the Veteran's entry into active duty service.  The Board must therefore determine whether the presumption of soundness applies and has been rebutted in this case with respect to the claimed right knee condition.  

A Veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  

A chronic right knee disability was not identified at the Veteran's February 1971 military enlistment examination and the Veteran's lower extremities were characterized as normal.  As a chronic right knee disability was not diagnosed or otherwise identified on the examination report, the Board finds that a chronic disability was not "noted" at enlistment and the presumption of soundness is for application in this case.  The Board also finds that the presumption is not rebutted.  In May 1974, while undergoing treatment for knee pain, the Veteran reported hurting his knee five years earlier while playing football, but a chronic disability was not identified at that time.  In fact, there is no lay or medical evidence indicating that the Veteran's pre-service knee injury resulted in a chronic disability that was present prior to enlistment.  The Board therefore finds that the presumption of soundness is not rebutted with respect to the Veteran's right knee disability and will consider the claim as one for direct service connection and not aggravation.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

An in-service injury is also demonstrated.  As discussed above, service records show that the Veteran was struck by a taxicab in May 1973.  He was transferred to a military medical facility via ambulance, but no abrasion, contusion, laceration, or other evidence of a bodily injury was identified upon examination.  The military separation examination was performed on May 21, 1974 and while the lower extremities were marked as abnormal, the examining physician found that the knees were functionally and anatomically normal upon examination.  The Veteran reported a trick right knee since 1969, but the current examination was within normal limits and no chronic condition was identified.  Two days later, on May 23, 1974, the Veteran was seen with complaints of knee pain and locking after a recent football injury.  An X-ray of the knee was normal.  The Veteran was referred to an orthopedic surgeon, but the record of this consultation is not included in the claims file.  According to the examiner who conducted the September 2008 and August 2016 VA examinations, the orthopedic surgeon noted that the Veteran had banged his knee a couple years ago and had a small scar on the patella.  The Veteran reported that the knee recently began to bother him after he banged it again.  Patellofemoral grating was observed and the impression was "probably...a little chondromalacia patella bilaterally."  The Board therefore finds that an in-service knee injury is clearly present.  

Turning to the third element of service connection, a nexus between the current right knee disability and the in-service injury, service and post-service records do not support the claim.  As noted above, service records document complaints of knee pain in May 1974, but do not establish the presence of a chronic knee condition.  Although the May 1974 orthopedic surgeon suspected the presence of bilateral chondromalacia, the August 2016 VA examiner clarified that this was not a definite diagnosis and was only made in response to the presence of patellofemoral grating during the May 1974 examination-a symptom that is more frequently than not asymptomatic when noted on physical examination and is therefore of no clinical significance.  The Veteran's knees were functionally and anatomically normal at the May 1974 separation examination and while he reported a history of a "trick" or locked knee on the accompanying report of medical history, service records do not establish a chronic condition was present during active duty.  

Post-service records also do not support the Veteran's claim for service connection.  After service, there is no documentation of complaints or treatment for right knee problems until February 2008, almost 35 years after discharge, when the Veteran was seen at the VAMC with complaints of bilateral knee pain and popping.  He reported a past football injury and the knees demonstrated full range of motion with no swelling.  An orthopedic consultation was performed in July 2008 at which time the Veteran reported that he was shot in the right leg in the 1990s.  He manifested medial and anterial right knee pain with patellar grind and slightly reduced range of motion.   A right knee X-ray showed a healed fracture of the proximal fibula with multiple metallic fragments adjoining the fibula.  The knee joint itself and the joint spaces were unremarkable with no evidence of arthritis.  Another X-ray dating from September 2012 was similarly negative for joint abnormalities or arthritic change, though the retained metallic fragments from the Veteran's post-service gunshot wound were again visible.  Post-service treatment records therefore demonstrate the Veteran incurred a serious injury to his right lower extremity after service and are negative for evidence of knee complaints until almost 35 years after discharge.  

Furthermore, there are no medical opinions in support of a link between the Veteran's right knee disability and injuries during service.  None of the Veteran's treating physicians have identified a nexus between service and the current right knee condition; in fact, the Veteran has never specifically reported incurring an in-service injury to his knee while receiving VA treatment.  Additionally, VA examiners all provided opinions against the claim in September 2008, September 2015, and August 2016.  Although the opinions of the September 2008 and September 2015 examiners are of reduced probative value as they did not find the service treatment records pertained solely to the right knee, the August 2016 VA examiner provided a medical opinion clearly against service connection with consideration of the service records in a light most favorable to the Veteran.  The August 2016 VA examiner concluded that the Veteran's in-service injuries, complaints, and findings are unrelated to his current right knee symptoms and are not the cause of his current right knee disability.  This finding was based on a complete review of the Veteran's claims file and the Veteran's current symptoms, the physical findings, and the nature of the Veteran's disability, to include the complete absence of any arthritic changes upon X-ray.  The examiner also noted that "it is not at all likely that the Veteran's separation examination describing his right knee has any relationship to his current right knee symptoms."  The Board finds this opinion was based on a review of the accurate facts in this case and was fully supported by a well-reasoned rationale.  The August 2016 VA examiner's opinion is therefore entitled to significant probative weight.  See Nieves- Rodriguez, supra.
  
The Veteran has also reported a competent history of continuous symptoms of right knee pain since service.  He does not have arthritis of the right knee and none of his diagnosed conditions are chronic diseases under 38 C.F.R. § 3.309(a).  Therefore service connection based on chronicity and continuity under 38 C.F.R. § 3.303(b) is not possible in this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (limiting the award of service connection based on a continuity of symptomatology under 38 C.F.R. § 3.303(b) to chronic diseases as defined in 38 C.F.R. § 3.309(a)).  However, the Veteran's reports of continuous symptoms can still support a claim for service connection under 38 C.F.R. § 3.303(d) and must be considered by the Board. 

After review of the complete record, the Board finds that the Veteran's statements of continuous right knee pain since service are not credible due to inconsistencies in the reported history.  The Veteran testified before the Board in December 1984 in support of a claim for nonservice-connected pension and described working physically demanding jobs until 1983, when he injured his back in a motor vehicle accident.  A witness at that hearing also testified that the Veteran was very athletic prior to his back injury.  This testimony is not consistent with the Veteran's more recent reports that he has experienced knee pain ever since his separation from active duty.  Similarly, private treatment records dating from the 1980s and the January 1988 decision from the SSA awarding the Veteran disability benefits make no mention of a knee disability or knee pain; rather, they only mention disabilities of the back, hip, and psychiatric disorders.  The Veteran has also never reported incurring an in-service injury to his VA treatment providers.  The initial history he provided in February 2008 was that he injured his knee playing football, which could refer to the documented pre-service or in-service incidents.  Since that time, the Veteran and his physicians have focused on his post-service gunshot wound as the likely etiology of his knee complaints.  The Board finds that the Veteran's statements provided in the context of contemporaneous medical treatment to his private and VA providers are more credible than those provided in the course of a claim for compensation.  The Board therefore concludes that the Veteran's reports of a continuity of symptoms since service are not credible and are of little probative value.  

The Board has also considered the Veteran's statements that his current right knee disability is related to an injury during service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr, supra.  The Board acknowledges that the Veteran is competent to report observable symptoms, such as the onset of right knee pain, but finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence.  Jandreau, 429 F.3d at 1377.  Furthermore, the Veteran's contentions are clearly outweighed by the competent medical evidence of record, including the medical opinion of the August 2016 VA examiner. 

In conclusion, the post-service medical evidence of record shows that the first evidence of a chronic right knee disability was many years after the Veteran's separation from active duty service and after a post-service gunshot wound to the right leg.  In addition, the weight of the competent medical evidence is against a link between the Veteran's current disability and any incident of active duty service.  The Board has also determined that the lay statements of continuous symptoms since service are not credible.  The weight of the evidence is therefore against a nexus between the claimed disability and military service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right hand disability is denied. 

Entitlement to service connection for a right knee disability is denied.




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


